Citation Nr: 0307517	
Decision Date: 04/21/03    Archive Date: 04/30/03	

DOCKET NO.  91-39 645	)	DATE
	)
	)  

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).   

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability resulting from 
surgery performed at a VA Medical Center (VAMC) in January 
1990. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel

INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
February 1954 to February 1956, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In March 1992 and August 1996 the Board returned the 
case to the RO for additional development, and the case was 
subsequently returned to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  A BVA decision dated in December 1989 denied service 
connection for a psychiatric disorder, including PTSD.

3.  The evidence received subsequent to the Board's December 
1989 decision is, by itself or in conjunction with the 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  A psychiatric disorder was not manifested during service 
or for many years following separation from service.

5.  The veteran is not shown to have engaged in combat with 
the enemy or been a prisoner of war (POW) during the Korean 
Conflict.

6.  The veteran does not have a psychiatric disorder, 
including PTSD, that is causally or etiologically related to 
service.

7.  The veteran is not shown to have additional disability as 
a result of back surgery performed at a VA Medical Center 
(VAMC) in January 1990, and any increase in the severity of 
the veteran's preexisting back disorder was attributable to 
the natural progress of the disability.



CONCLUSIONS OF LAW

1.  The Board's December 1989 decision, which denied 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, is final.  38 U.S.C.A. §§ 7103(a), 7104(b) 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2002).

2.  The evidence received subsequent to the Board's December 
1989 decision is new and material, and the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2001 & 2002).

3.  A psychiatric disorder, including PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2002).

4.  The requirements for compensation under 38 U.S.C.A. 
§ 1151 for additional disability resulting from surgery 
performed at a VAMC in January 1990 have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision, as well as the Statement of the Case and the 
Supplemental Statements of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  In addition, the July 2002 
Supplemental Statement of the Case specifically informed the 
veteran of the VCAA and what the VA's and the veteran's 
responsibilities were under the Act, including the division 
of responsibilities in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, private and VA medical records are associated with 
the claims file and the veteran has been afforded VA 
examinations in connection with his claims.  The veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is complete 
and the case is ready for appellate review.  


Background and Evidence

A DD Form 214 reflects that the veteran had active service 
from February 1954 to February 1956 and reflects that the 
veteran's most significant duty assignment was with Company 
F, 34th Infantry Regiment as a welder.  

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of a psychiatric disorder.  

A report of a VA examination performed in March 1973 contains 
no evidence of complaints, treatment or diagnosis of a 
psychiatric disorder.  

A statement from the veteran's wife dated in August 1985 
relates her observations and knowledge concerning the sleep 
disturbances the veteran had reportedly attributable to his 
POW and combat experiences in Korea.  She also offered her 
observations concerning the veteran's psychiatric 
symptomatology and her opinion that the veteran needed 
psychiatric counseling for his emotional problems.  

A VA discharge summary pertaining to a hospitalization of the 
veteran in August 1985 shows the veteran was admitted with a 
greater than two-week history of hematemesis and melena.  
Diagnoses recorded in the discharge summary include post-
traumatic stress syndrome.  It was noted that the veteran had 
a history of visual and auditory hallucinations and 
depression with no previous known suicide attempts.  
Psychiatry had been consulted and arrangements were made for 
outpatient follow-up, both for psychiatric complaints and to 
assist with detoxification and substance abuse.  

VA outpatient treatment records received in March 1986 
include an August 1985 outpatient treatment record which 
diagnoses the veteran with probable PTSD with secondary 
alcohol abuse and a history of alcohol dependency.  At that 
time the veteran reported recurrent nightmares and flashbacks 
of combat-related experiences in Korea.  It was noted that he 
was stationed along the DMZ with the Infantry and that he 
lost buddies.  

A VA Form 21-526 (Veterans Application for Compensation or 
Pension) received in September 1985 reflects that the veteran 
answered "No" in Block 10E-"Have you ever been a prisoner of 
war?"  

An October 1985 response from the National Personnel Records 
Center (NPRC) dated in October 1985 indicated that there was 
no record of military specialties, awards, decorations or 
units of assignment for the veteran.  It was further noted 
that if the records were on file at the NPRC on July 12, 
1973, the records may have been destroyed in a fire on that 
date.  

A statement from a VA physician dated in April 1986 related 
that the veteran was disabled secondary to degenerative 
arthritis of the cervical and lumbar spine with evidence of 
degenerative disc disease in the lumbosacral area.  Symptoms 
and findings were sufficient to prevent him from performing 
heavy physical work including his occupation as a truck 
driver.  

A report of a VA examination dated in June 1986 shows the 
veteran reported that he had been receiving treatment for 
PTSD from the VA since August 1986 [sic].  His present 
complaints included post-traumatic stress and related 
symptomatology.  On examination the veteran noted to be 
agitated and anxious.  The pertinent diagnosis following the 
examination was a nervous condition.  

A report of a private psychiatric examination performed in 
June 1986 by Steven Vance, M.D., indicates that the veteran 
did not spontaneously mention any psychiatric problems, but 
in terms of psychological complaints the veteran said that he 
was nervous and depressed a lot.  It was noted that the 
veteran was currently under treatment through the VA.  
Following the examination the diagnosis was ongoing 
depression, most likely a dysthymic disorder of mild to 
moderate proportion.  Dr. Vance indicated that the veteran 
had a long history of alcoholism and had been sober since the 
previous October following his 10th detoxification.  He also 
indicated that there appeared to be a significant underlying 
character pathology possibly along dependent lines.  The 
examination report contains no mention of or reference to any 
service, combat or POW experiences.  

On a VA Form 1-9 (Appeal to Board of Veterans' Appeals) dated 
in April 1988 the veteran related:

I have had, and continue to have 
nightmares, flashbacks, sweats, stress & 
depression which began when I was in 
Korea.  These symptoms resulted when I 
pulled patrols on the DMZ from being in 
fire-fights, seeing my buddies blown to 
pieces, and having flashbacks of the past 
experiences I had when I was ambushed & 
held prisoner for approximately 46 days.  
I cannot prove my POW claim at this time 
because NPRC informed me on 8/28/85 that 
"if the record was here on 7/12/73 it 
would have been in the area that suffered 
the most damage in the fire here on that 
date and may have been destroyed".  I was 
held captive and tortured as a POW until 
I managed to escape.  This happened 
around the time I was to end my tour of 
duty & returned to the States.

At a hearing at the RO in October 1988 the veteran offered 
testimony concerning his POW and combat experiences while 
serving in Korea.  He testified that he was held a POW for 
approximately 46 days and that he managed to escape and make 
his way back to South Korea.  He testified that following his 
escape he received treatment for his nerves and pneumonia.  
When asked for approximate dates of his captivity the veteran 
recalled that he was sent home in 1955 so he estimated that 
it was in November 1955 that he was captured.  The veteran 
also offered testimony concerning the psychiatric treatment 
he had received following his separation from service.  

A statement from a VA clinical psychologist dated in October 
1988 indicated that psychological testing was consistent with 
PTSD.  

A report of a VA psychiatric examination performed in 
November 1988 shows the veteran related that he was exposed 
to highly stressful situations while in Korea.  The veteran 
related being taken prisoner by a few Koreans for 45 days and 
fire fights where others were killed.  Following the 
examination the clinical impression was that the veteran had 
most of the classic symptoms of PTSD with associated 
depression and anxiety.

The NPRC was asked to verify the veteran's POW status for 46 
days in November 1955, held captive 200 miles north of Seoul, 
Korea, and to verify that the veteran was awarded a Combat 
Infantryman Badge and Bronze Star.  The February 1989 
response is stamped "no record located.  If on file here on 
July 12, 1973, it may have been destroyed in a fire on that 
date."  A handwritten response indicated that available 
record sources do not indicate the veteran was a POW.  It was 
noted that for a further search the veteran needed to furnish 
dates of capture and return to military control and complete 
assigned organization at each of those times.  It was also 
noted that no evidence was located to support the award of a 
Combat Infantryman Badge or Bronze Star and that if the 
veteran had evidence, he should be requested to submit that 
evidence.  

A BVA decision dated in December 1989 denied service 
connection for a psychiatric disorder, to include PTSD.  In 
that decision the Board found that the veteran's post service 
mental problems, first demonstrated about 29 years after 
active duty, were not causally related to military service, 
and that a diagnosis of PTSD was not supported by the 
evidence of record.  In that decision, the Board explained 
that there was no evidence to support the veteran's 
contentions that he served in combat or was a POW.

In a VA Form 21-4138 (Statement in Support of Claim) dated in 
May 1990 the veteran requested consideration of compensation 
due to a surgical error by the Cincinnati VA Medical Center.  
In a statement accompanying that form, the veteran related 
that he was informed by a VA physician that his spine was in 
such a bad condition that he needed surgery as soon as 
possible.  The physician reportedly assured him that he could 
decrease 75 percent of the pain in his back and legs.  The 
veteran reported that since the surgery he had been in 
constant and continuous severe pain and that he was in worse 
shape than before the surgery.  He stated that he needed 
assistance to take care of himself and felt the VA should 
compensate him for pain and suffering since he was assured by 
a VA neurologist before the surgery that he would be improved 
by 75 percent.  The veteran went on to relate that after he 
was released from the VA Medical Center he experienced chest 
pain that eventually necessitated a quadruple graft bypass 
surgery.  During this time he was informed by a heart 
specialist that it was a miracle that he had not died on the 
operating table at the VA Medical Center during his surgery 
in January 1990 because he had a 95 percent blockage of his 
blood vessels.  He indicated that his family physician has 
since diagnosed him with a recurrent herniated lumbar disc.  

Records pertaining to the January 1990 back surgery at a VAMC 
showed the veteran underwent a decompressive lumbar 
laminectomy at the L4-L5 level.  It was noted that the 
decompression was generous and that the spinal cord was noted 
to have been compressed to a narrowed canal.  The veteran 
tolerated the procedure very well and there were no 
postoperative complications.  He ambulated fairly soon after 
the surgery with no difficulty at all.  He was discharged 
ambulatory with medication for pain for a limited period of 
time.  The discharge diagnosis was lumbar canal stenosis with 
L4 radiculopathy on the right and L5 radiculopathy on the 
left.  

In a VA Form 21-4138 dated in June 1990 the veteran requested 
to reopen his claim for service connection for PTSD based on 
new evidence from the Army verifying his POW status.  
Accompanying that statement was a June 1990 letter from the 
Department of the Army, U. S. Army Support Activity which 
indicated that the veteran was being issued a prisoner-of-war 
medal.  The letter indicated that:  "The Department of 
Defense and Office of the Judge Advocate General has 
authorized your award."  

Associated with the claims file is a copy of a microfiche 
titled Living POW's with the names of individuals with the 
same last name as the veteran, three of whom had the same 
first name.  

A VA Form 119 (Report of Contact) dated in January 1991 shows 
the RO contacted the Chief of Policy Staff at the VA Central 
Office in Washington, D.C., to inquire concerning the 
discrepancy between the veteran being awarded a POW medal by 
the Department of the Army based on the veteran's POW status 
in 1955 for 46 days when information received from the NPRC 
and POW microfiche records do not include the veteran as a 
POW.  The RO was informed that the Korean Conflict 
hostilities ended in 1953 and thus it was not believed that 
the veteran was a POW.  The RO was informed that the VA 
Central Office had knowledge of instances where veterans were 
issued POW medals by the military when in fact they were not 
POW's.

The RO again requested NPRC to verify the veteran's POW 
status, and in a January 1991 response it was indicated that 
no POW status was found and that in order to search morning 
reports further information was needed, specifically the date 
of capture (day, month, year), date returned to military 
control (day, month, year) and complete organizational 
assignment at that time (company, battalion, regiment, etc.).  

In March 1991 the veteran submitted radiographic reports 
performed in March 1990 of his lumbar spine.  X-rays of the 
lumbar spine revealed moderate to severe degenerative lumbar 
spine changes, most severe at L2-L3.  An MRI revealed a left 
paracentral recurrent disc herniation at the L4-L5 level.  
There were also small disc herniations or protrusions at L2-
L3 and L3-L4.  

A VA Form 1-9 dated in May 1991 shows the veteran essentially 
related that his back was worse following the VA surgery.  He 
indicated that he was informed "that the back surgery 
performed by VAMC Cincinnati did nothing but loosen 
everything up and it went to hell."  The veteran was also 
informed that the surgery did nothing to improve his 
condition.  The veteran indicated that the problem 
remanifested itself in less than one month.  The veteran also 
related that he was informed by his private physician that he 
was surprised the veteran even survived the back surgery 
because of the 95 percent blockage that caused the necessity 
of the heart bypass surgery.  The veteran stated that this 
was clear and unmistakable error on the part of the VAMC.  
With respect to the claim for service connection for a 
nervous condition, the veteran reiterated that he was awarded 
a POW medal and that the award by the Army was justified.  

A statement dated in September 1991 from Edward B. Herzig, 
M.D., shows the veteran was seen for a history of long-
standing low back pain.  It was noted that the veteran had 
been operated on at a VA Hospital and that he had severe 
problems since that time.  It was recorded that the pain was 
not only not relieved by the surgery, but in fact was 
worsened.  Following the evaluation it was indicated that the 
veteran had severe back disease and required a reoperation.  
It was noted that the veteran was notably reluctant to 
undergo further surgery because he felt he had been so badly 
treated the first time.  

An April 1993 statement from Sean R. Logan, M.D., relates 
that the veteran underwent surgery at the VA Hospital and 
that following surgery the veteran noted diffuse pain.  It 
was indicated that the veteran did not recall whether his 
right leg pain improved or not with surgery.  It was 
indicated that the veteran began to develop progressive left 
leg and low back pain which increased despite the use of 
analgesic agents.  Dr. Logan indicated that the veteran was 
reevaluated by the VA surgeon and was recommended for a 
second lumbar surgical procedure which he refused.  It was 
also noted that the veteran was seen by a private physician 
who felt that the veteran was a surgical candidate, but that 
the veteran was unwilling to accept the risk of the surgery 
at that time.  In reviewing the veteran's history the veteran 
reported that he served two years in the United States Army 
in Korea and was a combat veteran.  The veteran also reported 
that he was a POW for six months, having been captured at the 
Chosin Reservoir.  Following the examination Dr. Logan felt 
the veteran was a candidate for surgery and explained that to 
the veteran.  He also explained to the veteran the 
percentages of good outcome for recurrent disc surgery were 
significantly lower than those on the first time operation.  

A letter from the State Medical Board of Ohio dated in 
November 1994 relates that a particular physician [the one 
who performed the veteran's VA back surgery] was licensed in 
Ohio in December 1991 and that his license expired in 
September 1992 for non-renewal.

In February 1995 he RO received complete records of the 
veteran's January 1990 surgery.  These records include a 
document signed by the veteran titled Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures.  That document contains a 
statement that, "I acknowledge that no guarantees have been 
made to me concerning the results of the operation or 
procedure."  A record dated the day following surgery 
indicated the veteran was doing quite well.  There was no 
lower extremity pain or paresthesias.  The veteran was noted 
to be starting to ambulate.  Examination disclosed intact 
sensory and motor examination of the lower extremities.  A 
record two days later noted that the veteran was doing very 
well and was anxious to go home.  It was indicated that he 
was ambulating.  Examination disclosed no sensory deficits in 
the lower extremities but deep tendon reflexes were 
diminished in the lower extremities.  On the date of 
discharge the veteran was noted to be ambulatory with a 
steady gait.  It was recorded that there was no request for 
pain medication in the morning.  

Private medical records pertaining to the veteran's coronary 
artery bypass surgery were received in July 1995 and private 
medical records pertaining to the veteran's complaints of 
chest pain in January 1990.  Also received in July were 
private medical records from James Simcoe, M.D., pertaining 
to treatment for the veteran's back in April 1994.  

Of record is a handwritten statement addressed to "[redacted]
" from 
"Dr. T." pertaining to the veteran's January 1990 surgery at 
the VAMC.  The origin of this document is not entirely clear 
and it was not referred to in the evidence considered by the 
July 1995 rating decision.  Consequently, the Board will not 
consider this item of evidence.

In a statement from the veteran dated in October 1995 he 
reiterates his contention that his back pain was not only not 
relieved by the VA surgery but in fact worsened.  The veteran 
also notes that the Ohio Medical Board indicated that the 
surgeon who performed the surgery in January 1990 was not 
licensed to practice in Ohio until December 1991, after his 
surgery.   The veteran also relates that he was not given a 
myelogram prior to the surgery.  The veteran also reiterates 
his contention that he is a POW of the Korean war and has 
PTSD as a result of those experiences.  

The RO again requested verification of the veteran's POW 
status and in a November 1995 response the NPRC indicated 
that they had been unable to verify POW status and that in 
order to search alternate records additional information was 
needed including the month and year of capture and return to 
military control and assigned organizations at the time of 
capture and upon return to military control.  

A December 1995 statement from Edward B. Herzig, M.D., 
relates that he had an opportunity to reevaluate the veteran 
for complaints of severe low back pain radiating into both 
legs with numbness in the left leg.  It was his impression 
that the veteran had degenerative disc disease with neuroroot 
compromises. 

A VA Form 21-4138 from the veteran dated in October 1996 
reflects that the veteran related that on or about the first 
week of August 1954 he was on patrol, ambushed and taken 
captive by North Koreans.  He reported that he managed to 
escape on or around December 1954 or January 1955.  The 
veteran indicated that he was assigned to the 24th Infantry 
Division, 34th Regiment, Fox Company.  

The RO requested verification of the veteran's POW status, 
and in February 1997 the NPRC indicated that they were unable 
to verify POW status and that in order to search alternative 
records additional information was needed.  This information 
included the month and year, place and assigned organization 
at the time of capture.  

A VA Form 21-4138 from the veteran dated in April 1997 
relates that he was a POW from August 1953 to January 1954 in 
Korea above the 38th Parallel.  He reports that he was 
assigned to the 34th Regiment of the 24th Division, Fox 
Company at the time of his capture.  

In November, 1997 the RO contacted the Department of the 
Army, U.S. Army Support Activity, concerning the veteran's 
award of a POW medal.  A VA Form 119 indicates that the Army 
Support Office indicated that they were a shipping point and 
that they do not have any military records.  The organization 
indicated that the NPRC determines POW status and that they 
mail out the medals.  

A statement from a VA physician received in December 1997 
relates that the veteran had been under his care since June 
1997 and that in June 1997 the veteran was diagnosed with 
vertebral osteomyelitis of the lumbar spine.  

A VA mental disorders examination performed in November 1997 
shows the veteran related that he was a prisoner of war in 
North Korea for six months, maybe longer.  Following the 
examination the diagnoses were residuals of old post-
traumatic stress reaction from being a prisoner of war in the 
Korean war; dysthymia; anxiety reaction; and hypochondriasis.  

The RO requested verification of the veteran's POW status 
through a search of morning reports of Company F of the 34th 
Infantry between August 1954 and January 1955.  Two 
references to the veteran were found, neither of which 
referred to the veteran's status as being missing, AWOL 
[absent without leave], or a POW.  

The RO contacted the Army Personnel Center (ARPERCEN) in July 
1998 concerning the veteran's POW status and was informed 
that nothing in the POW book, in the record or on microfiche 
showed the veteran was a POW.  It was indicated that the 
medal was apparently issued on the veteran's word.  The RO 
was informed that a form was being sent to the veteran to 
permit him to correct his records through the Army Board for 
Correction of Records.  

A report of a VA spine examination performed in October 1998 
shows that following the examination the examiner indicated 
that there was a question raised as to whether the pain that 
the veteran had over the low back area following his original 
surgery in 1990 was due to the surgery or to the natural 
progression of the degenerative arthritis of the low back 
area.  The examiner indicated that from reviewing the 
veteran's chart and his medical records and obtaining a 
history from the veteran, it was the examiner's feeling that 
the increase in severity in the pain and the condition of his 
back is secondary to the surgical procedure in 1990 and was 
not due to the natural progress of his degenerative arthritis 
over the back area.  

A report of a VA brain and spinal cord examination performed 
in October 1998 shows that following the examination and 
review of the claims file the examiner stated that it was 
clear that the veteran had chronic neurological changes only 
after the first surgery.  The examiner noted that following 
this the veteran had severe multilevel osteomyelitis with 
cord compression.  The examiner stated, however, that it 
logically followed that the changes that the veteran has now 
would be secondary to his osteomyelitis with cord compression 
rather than the original surgery given the fact that there 
was studies following the original surgery showing that his 
disease was not progressing and that he had osteoarthritic 
changes only.  

A facsimile dated in March 1999 to the RO from the Program 
Manager, Advisory Committee on Former Prisoners of War at the 
VA Central Office reflects a complete review of all attempts 
to verify the veteran's POW status including a search of 
morning reports for the veteran's units.  It was noted that 
the review was able to follow the veteran all the way back to 
his arrival in Korea, except for May 22, 1955, to July 11, 
1955, when he was probably with the Inchon Replacement Depot, 
not at the DMZ.  The conclusion was that there was no POW 
time found.  

A report of a VA peripheral nerves examination performed in 
September 1999 concluded with a diagnostic impression of EMG 
evidence for a sensory motor axonal neuropathy.  It was noted 
that the veteran did have lower lumbosacral disc disease 
which was surgically treated in 1990 and that in the past, 
chronic changes were noted on EMG.  It was noted that these 
were not there now and there was no objective evidence for 
continuing problems.  The examiner noted that the veteran had 
very extensive osteomyelitis at multiple levels of the spine 
in 1997 and that EMG did not show any objective evidence for 
ongoing problems associated with that problem.  The examiner 
concluded that the sensory motor axonal neuropathy would not 
be related to either his disc disease or his osteomyelitis, 
but would be a separate and newly presenting problem.  

An administrative decision dated in June 2000 concluded that 
the veteran was not a former POW under the provisions of 
38 C.F.R. § 3.1(y)(2).  The decision summarized:

The veteran served honorably from 
February 24, 1954, to February 15, 1956.  
His DD Form 214 is silent as to POW 
status.  The veteran's file contains many 
conflicting stories concerning his 
alleged POW experience.  On the veteran's 
application received September 11, 1985, 
he answered "no" to the question "Have 
you ever been a prisoner of war?"  The 
veteran first claimed that he was a POW 
for 46 days on VA Form 1-9 dated April 
12, 1988, and received April 24, 1988.  
During the hearing of October 18, 1988, 
the veteran was asked about his POW 
experience.  At the time, he stated that 
it was November 1955 that he was a POW.  
On VA Form 21-4138 received April 25, 
1997, the veteran reported that he was a 
POW from August 1953 to January 1954 
which is in conflict with the dates 
previously provided.  Furthermore, the 
veteran did not enter service until 
February 24, 1954.  

On June 21, 1990, the veteran submitted a 
copy of a list of live POW's.  Although 
the list did include three veterans with 
the name of [the veteran], none of them 
had the same service number as the 
veteran.  NPRC was contacted several 
times and was not able to verify the 
veteran's POW status.  Although the 
veteran received a POW medal, it was 
apparently issued on his word based on 
the fact that NPRC is unable to verify 
his POW status.  According to the Army 
Support Activity Office, as documented on 
VA Form 119 on November 18, 1997, they 
are just the shipping point and NPRC 
determines the POW status.  

On March 26, 1999, the Cleveland VARO 
received a report from the Program 
Manager of the Advisory Committee on 
Former Prisoners of War.  After an 
extensive search of morning reports 
provided by NPRC, it was concluded that 
the veteran was not held as a POW or in 
any other manner by the North Koreans.  
Specifically, the morning reports do not 
show the veteran as missing, AWOL or POW.  
Furthermore, there was no gap in coverage 
of morning reports from the time the 
veteran arrived in Korea from the Fort 
Lewis, WA, in October 1954, until he 
joined the new unit of the 52nd Ordnance 
Company in March 1955.  This is the time 
frame in which the veteran alleges being 
a POW.

In November 2000 the veteran was afforded VA brain and spinal 
cord and spinal examinations along with an extensive review 
of the claims file.  Following the examination and review of 
the claims file the examiner, who performed both 
examinations, stated that it was his diagnostic impression 
that the veteran suffered from the residuals of vertebral 
osteomyelitis, discitis, and an epidural abscess from a 
lumbosacral radiculopathy treated by lumbar laminectomy in 
January 1990.  With respect to the January 1990 laminectomy 
and the veteran's claims regarding it, the examiner noted 
that there was no documentation in the medical record that a 
75% improvement was to be expected.  He noted that back 
surgery is often undertaken to stabilize an existing 
condition with no anticipation of improvement reasonably 
expected.  The goal of such surgery is rather to prevent 
progression of the disease process if possible.  
Unfortunately, he noted that this is not always the case, and 
the clear findings in the post surgical work-up show that 
additional levels of lumbar spine disease became involved.  
He stated that this is clearly not the result of the 
procedure itself but is the natural progression of the 
disease process.  The examiner found that the veteran had 
three separate opinions by neurosurgeons after his January 
1990 surgery that he needed reoperation, and in each case he 
refused treatment.  The examiner noted that the veteran also 
had current valid complaints regarding his cervical, 
thoracic, and upper lumbar spine, all of which are secondary 
to his 1997 osteomyelitis, discitis, and epidural abscess and 
not at all due to his lower lumbar laminectomy in January 
1990.  He noted that by the veteran's own statements on 
admission for treatment of this condition in June 1997, his 
symptoms had increased at that time.  The examiner stated 
that it should also be noted that the need to protect the 
severely infection-damaged spine by the use of a cervical 
collar and a TLSO brace was repeatedly emphasized to the 
veteran, but he was never compliant with this treatment.  
Indeed, by his own statement, he never even picked up the 
custom-fit TLSO back brace and in the examiner's opinion the 
veteran bore some responsibility for continuing back problems 
secondary to his noncompliance with medical advice.  

Therefore, after examination of the veteran and review of the 
claims file and the electronic medical records at the 
Cincinnati VAMC, the examiner stated that it was his medical 
opinion that the veteran's low back disability did indeed 
increase in severity after the January 1990 surgery, but such 
an increase was due to the natural progression of the 
veteran's degenerative low back disorder and to his own 
refusal to undergo further corrective surgery.  He also 
concluded that there was also evidence that the intervening 
osteomyelitis, discitis, and epidural abscess, coupled with 
his medical noncompliance, contributed to his disability.  He 
found no evidence to support the position that the increase 
was due to the January 1990 surgery.

The RO inquired whether the veteran had filed a DD Form 119 
(Application for Correction of Military Records) in August 
2001 the RO was informed that the requested information was 
not a matter of record.  

Law and Analysis

The veteran contends that service connection is warranted for 
a psychiatric disorder.  More specifically, the veteran 
contends that he has PTSD as a result of his combat and POW 
experiences while serving during the Korean Conflict.  The 
veteran also contends that he has additional disability 
resulting from surgery performed at a VA Medical Center in 
January 1990.  More specifically, the veteran relates that he 
was informed that his back disability would be 75 percent 
improved following the surgery and that in fact, his back 
disability was worse following the surgery.  The veteran also 
points to the fact that the physician who performed the VA 
surgery was not licensed in the State of Ohio.  However, as 
will be explained below, the Board finds that the 
preponderance of the evidence is against both claims and must 
be denied.  

PTSD

The veteran's claim for service connection for a psychiatric 
disorder, including PTSD was previously considered and denied 
by the Board in a decision dated in December 1989.  In that 
decision, the Board found that it had not been shown that the 
veteran's post service mental problems, first demonstrated 
about 29 years after active duty were causally related to 
military service and that a diagnosis of post-traumatic 
stress disorder was not supported by the evidence of record.  
In that decision the Board explained that there was no 
evidence to support the veteran's contentions that he served 
in combat or was a POW.  That decision is final.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2001).  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured after the last disallowance of a claim 
is "new and material."  Under the version of 38 C.F.R. 
§ 3.156(a) applicable to this case, new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board acknowledges that there has been a 
regulatory change in the definition of new and material 
evidence that is applicable to all claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  As the veteran's claim in 
this case was filed prior to August 29, 2001, the earlier 
version of the definition of new and material evidence 
remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The adjudication may 
then proceed to the merits of the claim on the basis of all 
of the evidence of record. 

As indicated above, the Board denied the veteran's claim for 
service connection for a psychiatric disorder on the basis 
that a psychiatric disorder was first shown many years 
following separation from service and that a stressor to 
support a diagnosis of PTSD, the veteran's claimed combat and 
POW experiences, had not been verified.  The additional 
evidence associated with the claims file includes 
documentation from the Department of the Army awarding the 
veteran a POW medal.  

The Board finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for a psychiatric disorder, including 
PTSD.  This evidence is new, in that it was not previously 
physically of record, and is material, because it tends to 
support the veteran's contention that he was a POW during the 
Korean Conflict.  Therefore, the Board finds that the 
veteran's claim has been reopened and will address the merits 
of the veteran's claim.  The Board finds that there is no 
prejudice to the veteran by the Board proceeding to address 
the merits of this claim in this decision.  As discussed 
above, VA has already met all obligations to the veteran 
under the Veterans Claims Assistance Act.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(b).  Generally, to prove 
service connection, the record must contain:  (1) Medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an inservice 
occurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the inservice disease or injury.  Pond v. West, 3 Vet. 
App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  Service connection for PTSD requires a medical 
diagnosis of the disorder, credible supporting evidence of 
the claimed inservice stressor actually occurred, and a link, 
as established by medical evidence, between the current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

At this point, the Board observes that the veteran's service 
medical records contain no evidence of complaints, treatment 
or diagnosis of any psychiatric disorder, and that the 
veteran was not diagnosed with any psychiatric disorder for 
many years following separation from service.  In addition, 
excluding the diagnosis of PTSD, there is no medical evidence 
which offers an opinion or suggests that any psychiatric 
diagnosis beyond PTSD is in any way related to the veteran's 
period of service.  

VA medical records reflect that the veteran has been 
diagnosed as having PTSD as a result of his POW experiences 
during the Korean Conflict, rather than having engaged in 
combat with the enemy.  The Board would note that the record 
contains no evidence that the veteran actually did engage in 
combat with the enemy.  While complete personnel records 
pertaining to the veteran are unavailable due to a fire at 
the NPRC in 1973, available records, specifically the 
veteran's DD Form-214, do not reflect that the veteran 
received any award or decoration indicative of combat.  In 
addition, the veteran's military occupational specialty 
during service was that of a welder, a noncombat military 
occupational specialty.  Therefore, the Board finds that the 
evidence of record does not support the veteran's contention 
that he engaged in combat with the enemy. 

Similarly, the Board finds that the record does not support 
the veteran's contention that he was a POW during the Korean 
Conflict, his award of a POW medal notwithstanding.  Repeated 
attempts to verify the veteran's POW status with NPRC have 
failed to elicit any information confirming that the veteran 
was a POW.  While the Board acknowledges that the veteran was 
awarded a POW Medal, subsequent contact with the Army 
Personnel Center in July 1998 indicated that there was no 
records to substantiate the veteran's statement that he was a 
POW and that the medal was apparently issued on the veteran's 
unsubstantiated word.  

In this regard, the Board finds that the veteran's statements 
regarding his POW status are not reliable and essentially 
have no probative value.  The veteran initially indicated 
that he was a POW for approximately 46 days in late 1955, 
shortly before he was returned to the United States.  
However, the Board notes that the Korean Conflict terminated 
in January 1955, long before the veteran contends he was a 
POW.  38 C.F.R. § 3.2(e) (setting forth the beginning and 
ending dates of the Korean Conflict as June 27, 1950, through 
January 31, 1955, inclusive).  The veteran then relates that 
he was a prisoner of war between August 1954 to approximately 
December 1954 or January 1955, a period of approximately 5 or 
6 months.  Information of record from the VA Central Office 
reflects that hostilities in Korea had basically ceased some 
time in 1953.  The veteran lastly reported that he was a 
prisoner of war between August 1953 and January 1954.  
Suffice is to point out that the veteran was not even in 
service in August 1953.  Lastly, an extensive review of 
morning reports for the veteran's units by the Program 
Manager of the Advisory Committee on Former Prisoners of War 
at the VA Central Office failed to find any information 
supporting the veteran's contention that he was a prisoner of 
war during the Korean Conflict.  Accordingly, the Board finds 
and concludes, as did the RO's June 2000 administrative 
decision, that the veteran was not a former prisoner of war 
under the provisions of 38 C.F.R. § 3.1(y)(2), and the Board 
adopts that decision.

Based on this record, the Board finds that service connection 
for PTSD is not warranted.  The record contains no verified 
evidence of a stressful incident which would support a 
diagnosis of PTSD.  The veteran has consistently related that 
his stressful incidents involved combat or POW experiences, 
neither of which has been substantiated by the evidence of 
record.  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD.  

Compensation under 38 U.S.C.A. § 1151

Under VA laws and regulations, when a veteran suffers 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  For claims filed prior to January 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  Brown v. Gardner, 115 S. Ct. 552 (1994) 
(language of statute was plain and did not require showing of 
fault).  Since the veteran filed his claim prior to that 
date, he need not show a degree of fault, but must show that 
he suffers additional disability or aggravation of an 
existing disability as a result of the back surgery performed 
in January 1990 at the VAMC.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).  The mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment or examination.  38 C.F.R. § 3.358(c)(2).  

At the outset of the analysis of this claim, the Board finds 
that the fact that the physician who performed the veteran's 
back surgery may not have been licensed as a physician in the 
State of Ohio is not determinative to this claim.  The 
physician who performed the veteran's back surgery may have 
been licensed in another State, or country, and been hired by 
the VA based on such a license.  In fact, it is not clear 
that employment by the VA, a Federal Government Agency, 
requires a State license.  In any event, the determinative 
issue is whether the veteran suffered additional disability 
or aggravation of a preexisting back disability due to the 
surgery performed in January 1990, not the licensing of the 
physician who performed the surgery.

With respect to the issue of whether the veteran suffered 
additional disability or aggravation of his preexisting back 
disability, the Board finds that this is a medical question 
that neither the veteran, the RO nor the Board is competent 
to offer an opinion on given the lack of medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, medical evidence is required to establish this 
fact.  In this regard, private medical evidence submitted by 
the veteran does not support his position because none of the 
medical evidence offers an opinion that the veteran suffered 
an additional disability or aggravation of a preexisting 
disability as a result of the surgery.  Rather the private 
evidence relates the veteran's history that his back was 
worse following the surgery with one statement from Dr. Logan 
indicating that the percentage of good outcome for recurrent 
disc surgery were significantly lower than those for the 
first time surgery.  It is significant that none of the 
medical evidence submitted by the veteran reflects a review 
of records pertaining to the veteran's January 1990 surgery.

There is one medical opinion of record which supports the 
veteran's position.  Specifically, the examiner who performed 
the October 1998 VA examination concluded that it was his 
feeling that the increase in the severity of the veteran's 
back pain and the condition of his back was secondary to the 
surgical procedure in 1990 and that it was not due to the 
natural progression of degenerative arthritis over the back 
area.  However, while that examiner indicated that he had 
reviewed the veteran's medical records prior to the 
examination, the examiner records that the veteran was a 
prisoner of war in North Korea for approximately six months, 
a fact not substantiated by the evidence of record.  
Furthermore, the examiner offered no rationale for his 
conclusion and did not make reference to medical evidence 
concerning the severity of the veteran's disability prior to 
and following the surgery.  For example, medical records 
pertaining to the January 1990 surgery, specifically medical 
records dated days following the veteran's surgery, record 
that the veteran was doing very well and was ambulatory and 
was in need of no medication on the date he was discharged 
from the VAMC.  Given the lack of articulated reasons and 
bases in the October 1998 VA examination, the Board declines 
to place any significant probative value on that medical 
opinion.

On the other hand, the examiner who performed the November 
2000 VA examination clearly reviewed all of the medical 
evidence of record and offered a thorough rationale for the 
conclusion that while the veteran's low back disability did 
indeed increase in severity after the January 1990 surgery, 
the increase was due to the natural progression of the 
veteran's disability.  Therefore, the Board places the 
greatest probative value on the opinion expressed following 
the examination and review of the veteran's records performed 
in November 2000.

In addition, while the veteran has contended that he was 
informed that there would be a 75 percent improvement in his 
back symptomatology following the surgery, there is simply no 
evidence substantiating this contention.  In this regard, the 
consent signed by the veteran prior to his surgery contains 
no such representation, but rather states:  "I acknowledge 
that no guaranties have been made to me concerning the 
results of the operation or procedure."  As such, the Board 
finds that this contention is not substantiated, and based on 
the evidence, cannot serve as a basis for compensation under 
38 U.S.C.A. § 1151.

Based on this evidence, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for additional 
disability resulting from surgery performed in January 1990 
at the VAMC.  Accordingly, compensation under 38 U.S.C.A. 
§ 1151 is denied.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, is reopened.

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

Compensation under 38 U.S.C.A. § 1151 for additional 
disability resulting from surgery performed at a VAMC in 
January 1990 is denied.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

